Citation Nr: 0924046	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  04-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to 
January 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, in which service connection for 
depression was denied.

This claim was remanded in October 2007 and May 2008 for 
further development, including to afford the Veteran VA 
examination.  

The medical evidence establishes that the Veteran is 
diagnosed with anxiety, and the January 2008 VA examination 
provides an opinion that the anxiety is at least as likely as 
not a result of the Veteran's active service or incident 
thereof.  Given that the medical evidence provides a 
sufficient basis upon which to grant service-connected for 
this disability, the Board finds that it may take 
jurisdiction of the issue.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The issues are thus as reflected on the first page of this 
decision.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that major depressive disorder is the result of the Veteran's 
active service.

2.  The medical evidence establishes that the Veteran is 
diagnosed with anxiety that is the result of the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive 
disorder are not met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).

2.  The criteria for service connection for anxiety are met.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303  (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the claim for service connection for anxiety, in 
light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Concerning the claim for service connection for depression, 
the RO provided the appellant pre-adjudication notice by 
letters dated in May 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the May 2004 letter and subsequent June 2005 and June 2008 
letters, the RO included an explanation of VA's duty to 
assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letters also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain his private medical 
records and that the appellant submit any evidence that the 
claimed condition existed from service to the present time, 
any treatment records pertaining to the claim, and any 
medical evidence of current disability.

The November 2004 statement of the case and subsequent 
supplemental statements of the case provided the appellant 
with the relevant regulations for his service connection 
claim, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claim.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his service connection claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Sanders, supra.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examination, obtained medical opinions as to the etiology of 
his psychiatric disabilities, and afforded the veteran the 
opportunity to give testimony before the Board, which he 
requested.  A hearing was scheduled for April 2005, but the 
Veteran failed to report.  

The May 2008 remand requested that the RO obtain unit 
histories for the units to which the Veteran was assigned 
during his active service.  The RO did not comply with this 
directive.  However, the claim for service connection for 
anxiety may be granted based on the evidence already of 
record.  The claim for service connection for major 
depressive disorder is denied based on the medical opinion 
proffered by the January 2008 VA examiner, which found no 
etiological connection, or nexus, between the Veteran's 
active service and his currently manifested major depressive 
disorder.  The absence of unit histories would not likely 
have any bearing on this opinion.  The examiner reviewed the 
Veteran's service medical records and service personnel 
records at length, and accepted the Veteran's report of 
inservice incidents involving exposure to artillery fire and 
the death of a fellow unit member.  The Board finds there is 
therefore no need to again remand for these records.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service medical records show no findings of or treatment for 
a psychiatric disability during active service, including 
depression and anxiety.  Reports of medical examination at 
entrance to and discharge from active service shows no 
complaints,  diagnoses, or other findings of any psychiatric 
disorder.  

Thereafter, private and VA treatment records show complaints 
of and symptoms for depression and anxiety beginning in 2002, 
with diagnoses of depression in 2002 and anxiety in 2004.  

The Veteran asserts his psychiatric disorders are the result 
of his inservice experiences.  He stated that he participated 
with his unit in several exercises involving artillery fire, 
and that in one incident, several members were injured and 
one was killed.  Service personnel records show that the 
Veteran served as an anti-tank assault man (0351) and was 
assigned to the 3rd Marines, Fleet Marine Force (FMF) during 
1958 and 1959.  Sea and air travel embarkation slips reflect 
he had service in Okinawa from July 1958 to October 1959, and 
from there deployed to various locations in Japan and Korea.  
He participated in PHIBLEX 6-59B, and in SEA TURTLE in 1959.  
An Internet search reflects that the U.S. Marines conducted 
several crisis intervention missions in 1958-1959 including 
in Taiwan, Korea, Panama, and off the coast of Vietnam.

In May 2008, the Board remanded this case to obtain the 
Veteran's entire service personnel record; to verify that the 
events the Veteran described occurred or, in the alternative, 
that his unit sustained casualties; and to afford the Veteran 
VA examination.

The entire service personnel record was obtained and confirms 
the Veteran's units of assignment, military occupational 
specialty (MOS), and participation in the exercises PHIBLEX 
6-59B, and in SEA TURTLE in 1959.  Close review reveals that 
he was charged with several violations of the Uniform Code of 
Military Justice in 1958, 1959 and 1960 for the following 
offenses:  carrying a concealed weapon, twice being absent 
without leave (AWOL), being found drunk when he was supposed 
to be on duty, possessing a fraudulent identification card, 
and speeding.  He was also charged by a civilian court with 
offenses arising from his striking an unattended vehicle and 
failing to appear in court.  A report from the Federal Bureau 
of Investigation shows that he committed a traffic violation 
prior to his entry to active service, but after discharge the 
pattern increased into more serious violations of the law, 
involving alcohol and drug abuse. 

Notwithstanding, the Board also notes that the Veteran was 
advanced to Lance Corporal and but for marks in July 1959 
when his conduct scores was measured at 2.5, he maintained 
scores of 3.7 or better in conduct and 3.9 or better in 
proficiency throughout his service.  The Board notes that the 
July 1959 timing does correspond with the period of time 
following the exercises in which the Veteran averred 
casualties occurred.  

As to obtaining specific reports concerning the exercises in 
which the Veteran participated, the RO attempted to comply 
with the remand, to no avail.  The Archives and Special 
Collections Branch, Library of the Marine Corps responded 
that it does not hold command chronologies or after action 
reports prior to 1962.  The National Archives responded in a 
similar vein, stating that its holdings of Marine Corps unit 
command chronologies are limited mostly to 1965 to 1971.  It 
does not appear that the RO followed up with the service 
department to request casualty reports for the units 
themselves during the relevant time period, but as noted in 
the Introduction, above, and as will be further explained, 
below, the Board finds such records are not necessary to 
adjudicate this case.

VA examination was conducted in January 2008, and the report 
shows a diagnosis of depressive disorder not otherwise 
specified.  The examiner opined that the Veteran's diagnosed 
major depressive disorder was not likely the result of his 
active service, and did not have its onset during active 
service.  The examiner explained that research shows that 
depression and alcohol abuse often co-occur and that 
depression can lead to alcohol abuse and likewise, alcohol 
abuse can lead to depression.  In the Veteran's case, the 
examiner observed, it is difficult to determine which 
preceded the other.  But, the examiner noted that the medical 
records do not show documented treatment for depression or 
anxiety until 2002, and the Veteran's own report was that he 
did not experience the onset of depression until 1989.  The 
examiner observed that records in the claims file, including 
medical treatment records, show a significant history of drug 
and alcohol use dating as far back as 1965-3 years following 
the Veteran's discharge from active service.  However, 
concerning the symptoms of anxiety, the examiner noted that 
the situation was not as clear and, that given the Veteran's 
history, the examiner opined that it was at least as likely 
as not that the diagnosed anxiety is the result of active 
service or incident thereof.

The examination report was informed by review of the claims 
file, including the Veteran's full service personnel records, 
service medical records, examination and interview of the 
Veteran, and clinical tests.  The examiner demonstrated 
exacting review of the record, including the Veteran's 
military and post-military charges, arrests, and medical 
treatment history.  The examiner included in his report a 
discussion of inconsistencies in the Veteran' reported 
history as compared to the factual record, as well as to 
inconsistencies within the Veteran's reports over time.  The 
Board is impressed with the examiner's thorough review and is 
satisfied that the examiner has taken into account every 
possible angle of the case, including the Veteran's 
inconsistent reporting and any credibility issues.  The Board 
finds the report and the opinions to be probative.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges the Veteran's history of inservice and 
post-service offenses, and acknowledges that such instances 
weigh against the credibility of the Veteran's statements 
currently.  However, this is not a claim for posttraumatic 
stress disorder, where the specific stressor must be 
verified.  Moreover, the lack of specific unit histories and 
casualty reports for the Veteran's units in no way 
establishes that such events did not occur.  The VA examiner 
accepted the circumstances of the Veteran's service as the 
Veteran reported it-after careful review of the record, 
including the service personnel records showing multiple 
offenses during and post-service.  The Board further observes 
that the Veteran's statements of his experiences during 
active service in the Marines in 1958 and 1959 is consistent 
with his MOS, the histories found on line, and service in 
general in the Marines at this time.

Concerning the claim for service connection for major 
depressive disorder, the preponderance of the evidence is 
against the claim for service connection; there is no doubt 
to be resolved; and service connection for major depressive 
disorder is not warranted.

Concerning the claim for service connection for anxiety, 
there are no other opinions or findings against a finding 
that anxiety is the result of the Veteran's active service or 
incident therein.  The evidence is in equipoise at the very 
least, and service connection for anxiety is warranted. 


ORDER

Service connection for major depressive disorder is denied.

Service connection for anxiety is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


